Fourth Court of Appeals
                               San Antonio, Texas
                                     April 8, 2020

                                 No. 04-19-00801-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR., AN
                      INCAPACITATED PERSON,

                From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011PB6000081L2
                       Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before April 13, 2020.

                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court